COURT OF CHANCERY
                                      OF THE
    SAM GLASSCOCK III           STATE OF DELAWARE                       COURT OF CHANCERY COURTHOUSE
     VICE CHANCELLOR                                                             34 THE CIRCLE
                                                                          GEORGETOWN, DELAWARE 19947


                             Date Submitted: March 19, 2018
                              Date Decided: April 16, 2018

    Kenneth J. Nachbar, Esquire                        Rolin P. Bissell, Esquire
    Susan W. Waesco, Esquire                           Tammy L. Mercer, Esquire
    Matthew R. Clark, Esquire                          James M. Yoch, Jr., Esquire
    Zi-Xiang Shen, Esquire                             Benjamin M. Potts, Esquire
    Morris, Nichols, Arsht & Tunnell LLP               Young Conaway Stargatt & Taylor, LLP
    1201 N. Market Street, P.O. Box 1347               Rodney Square
    Wilmington, DE 19899                               100 North King Street
                                                       Wilmington, DE 19801

                 Re: The Williams Companies, Inc. v. Energy Transfer Equity, L.P., et al.,
                 Cons. Civil Action Nos. 12168-VCG and 12337-VCG

Dear Counsel:

         The underlying action arose from a failed multi-billion-dollar merger between

The Williams Companies, Inc. (“Williams”) and Energy Transfer Equity, L.P.

(“ETE”), both major participants in the energy pipeline business. That failure

resulted in a number of legal actions, in this Court and elsewhere.1 I initially heard

this matter when Williams sought injunctive relief to force consummation of the

Merger, which ultimately failed. Both parties thereafter pursued claims against each

other in this action for contractual damages under the Merger Agreement. By

1
  This Letter Opinion assumes familiarity with the facts outlined in the previous Opinions of both
this Court and the Supreme Court and includes only those facts necessary to my decision here. All
defined terms have the same meaning as those described in my most recent Memorandum Opinion.
Williams Cos., Inc. v. Energy Transfer Equity, 2017 WL 5953513, at *1 (Del. Ch. Dec. 1, 2017).
Memorandum Opinion of December 1, 2017 (the “Memorandum Opinion”), I

dismissed a portion of a counterclaim by ETE by which ETE sought a large break-

up fee. I also dismissed ETE’s claim for fees and costs incurred in Texas litigation,

as damages for breach of a forum selection clause of the Merger Agreement. ETE

now seeks reargument of those decisions.

      The Merger Agreement required the Board to enact four board

recommendations, together known as the Company Board Recommendation, that

approved the Merger and declared the Merger Agreement advisable to the

stockholders. These were the resolutions necessary to consummate the Merger. The

Board was forbidden to threaten or take action to withdraw, modify, or qualify the

Company Board Recommendation in a way adverse to ETE. Any such action would

lead to liquidated damages. I found that the Williams Board had not taken “formal”

action―by which I meant action by the directors as a Board―committing any of the

contractually forbidden actions. ETE’s primary ground for reargument is that I

misapprehended the facts regarding the Board’s action, or misconstrued the

contractual prohibition in light of the facts.

      ETE’s second ground for reargument arises from my dismissal of a claim by

ETE for expenses and fees incurred when Williams filed suit in Texas against a

principal of ETE, allegedly breaching a forum selection clause. I dismissed the claim

based on language in the Merger Agreement requiring all parties to bear their own

                                            2
fees and expenses in connection with the Agreement. ETE argues that my

interpretation of this provision of the Merger Agreement is erroneous as a matter of

law.

       I find that I did not misapprehend the law or the facts and accordingly deny

the Motion for Reargument. My reasoning follows. In addition, I adopt the

reasoning stated in the Memorandum Opinion.

                             I. THE BREAK-UP FEE

       ETE’s Motion for Reargument of its liquidated damages claim hinges on my

interpretation of several provisions of the Merger Agreement. By way of brief

background, according to ETE, changed economic conditions made the agreed-to

union of Williams and ETE economically unattractive for both parties. Rather than

renegotiate the Merger terms, Williams—in ETE’s view—feigned fidelity to the

Agreement, while working to undermine it, for the purpose of extorting a walk-away

payment from ETE. Part of Williams’ plan, presumably, was litigation in this Court

seeking specific performance of the Agreement, which ETE successfully defended

by invoking failure of a condition precedent. Nonetheless, ETE here claims that it

was Williams that materially breached the Merger Agreement, entitling ETE to

liquidated damages. In my Memorandum Opinion, I found this claim untenable.

       Section 4.02(d) of the Merger Agreement provides that:

       Neither the Board of Directors of the Company nor any committee
       thereof shall (i)(A) withdraw (or modify or qualify in a manner adverse
                                         3
       to Parent), or publicly propose to withdraw (or modify or qualify in a
       manner adverse to Parent), the Company Board Recommendation or
       (B) recommend the approval or adoption of, or approve or adopt,
       declare advisable or publicly propose to recommend, approve, adopt or
       declare advisable, any Company Takeover Proposal (any action
       described in this clause (i) being referred to as a “Company Adverse
       Recommendation Change”).2

“Company Board Recommendation” is defined in Section 3.01(d)(i):

       The Board of Directors of the Company duly and validly adopted
       resolutions (A) approving and declaring advisable this Agreement, the
       Merger and the other Transactions, (B) declaring that it is in the best
       interests of the stockholders of the Company that the Company enter
       into this Agreement and consummate the Merger and the other
       Transactions on the terms and subject to the conditions set forth herein,
       (C) directing that the adoption of this Agreement be submitted to a vote
       at a meeting of the stockholders of the Company and (D)
       recommending that the stockholders of the Company adopt this
       Agreement ((A), (B), (C) and (D) being referred to herein as the
       “Company Board Recommendation”), which resolutions, as of the date
       of this Agreement, have not been rescinded, modified or withdrawn in
       any way.3

ETE contends that the remedy for a breach of Section 4.02(d) is liquidated damages

of $1.48 billion.4

       By contrast, Section 5.01(b) requires that Williams “shall use reasonable best

efforts to obtain from its stockholders the Company Stockholder Approval in favor

of the adoption of this Agreement.”5 The remedy for a breach of this provision is


2
  Merger Agreement § 4.02(d) (emphases added).
3
  Id. § 3.01(d)(i) (emphases added).
4
  Countercl. Compl. ¶¶ 8, 28, 51, 86. ETE cites to Sections 5.06(d)(iii) and 7.01(e) of the Merger
Agreement as support for its interpretation that breach of Section 4.02(d) triggers a $1.48 billion
termination fee.
5
  Merger Agreement § 5.01(b).
                                                4
actual damages arising from the breach itself.6 ETE alleges that Williams violated

Sections 4.02(d) and 3.01(d)(i) through several actions described below. Williams

denies any breach, and argues that ETE’s allegations, at most, implicate Section

5.01(b).

         A. Alleged Actions

         ETE points to the following actions, individually and cumulatively, as

breaches of Section 4.02(d):

                1. Press Releases

         ETE argues that the Williams Board used press releases “as a weapon to

extract a walk-away payment” despite splits in opinion among the directors about

the value of the Merger.7 ETE tries to convert these facially positive statements into

negative statements about the transaction by highlighting changes through time, such

as:8

       January 15, 2016 press release              April–May 2016 press releases
    The [Williams Board] is unanimously       The Williams Board is unanimously
    committed to completing the               committed to enforcing its rights under
    transaction with Energy Transfer          the merger agreement entered into with
    Equity, L.P. (NYSE: ETE) per the          ETE on September 28, 2015 and to
    merger agreement executed on              delivering the benefits of the merger
    September 28, 2015 as expeditiously       agreement to Williams’ stockholders.
    as possible and delivering the benefits
    of the transaction to Williams’
    stockholders.

6
  Id.; Nov. 30, 2016 Hr’g Tr. 14:9–17:5.
7
  Countercl. Compl. ¶¶ 60–62.
8
  Id.
                                              5
ETE argues that the press releases from April to May 2016 violated Section 4.02(d)

by omitting the “commit[ment] to complet[e] the transaction” language of the

January press release. According to ETE, against a “backdrop” of internal director

dissension, “the Williams Board’s public statements regarding unanimity cannot be

understood as anything but a litigation-driven attempt to obtain a walk-away

payment.”9 ETE makes a similar argument for press releases issued by Williams

regarding litigation in this Court and in Texas.10

                2. Media Campaign

        ETE alleges that Williams engaged in a “media campaign” against the

Merger.11 Williams purportedly did this by “planting media reports disfavoring

ETE” through its attorney and through interactions with the Wall Street Journal by

a Williams public relations employee.12 ETE also contends that “Williams made a

number of disparaging statements concerning ETE’s management team in multiple

public lawsuits and (upon information and belief) through its public relations firm,

Joele Frank.”13 ETE argues that “Williams or its public relations consultant, Joele

Frank, leaked confidential information to the media in a further effort to denigrate

ETE and its managers.”14 To the extent these media statements disparaged Warren,


9
  Id. ¶ 65.
10
   Id. ¶ 75.
11
   Id. ¶¶ 16, 22, 78.
12
   Id. ¶ 78.
13
   Id. ¶ 69.
14
   Id. ¶ 79.
                                          6
ETE suggests they were especially egregious in light of the Form S-4 Williams filed

regarding the Merger, which touted Warren’s anticipated leadership of the combined

entity.15 ETE makes the same argument with respect to disparaging statements in

various lawsuits, described below.

               3. Lawsuits

       In response to an issuance of equity by ETE during the pendency of the

Merger, Williams sued Warren in Texas state court (the “Texas action”). The

complaint—which ETE avers was approved by Williams’ Board—described

Warren as a “‘malicious’ executive who has ‘exploited’ his leadership position at

ETE.”16 According to ETE, the litigation and its averments constitute a Company

Adverse Recommendation Change. ETE makes a similar allegation regarding the

Merger Actions filed in this Court, by which Williams sought to enforce the Merger

Agreement, noting that filings by Williams accuse ETE of “sabotage,” “fabrication,”

“illegitimate” avoidance of contractual obligations, and other unethical behavior.17

ETE states that these “extreme and unnecessary descriptions are contrary to the

Company Board Recommendation and inconsistent with Williams’ obligations

under the Merger Agreement” and “violate[] Section[] 4.02 . . . of the Merger

Agreement.”18

15
   Id. ¶¶ 18, 90–95.
16
   Id. ¶ 16.
17
   Id. ¶¶ 80–81.
18
   Id. ¶¶ 81, 86.
                                         7
              4. SEC Filings

       ETE alleges that certain of Williams’ Form S-4 filings independently

constitute modifications or withdrawals of the Company Board Recommendation.19

In a May 4, 2016 amendment to the Form S-4, Williams explained that:

       The WMB Board believes it is appropriate to continue to rely on the
       fairness opinions dated September 28, 2015 for purposes of its original
       decision to enter into the merger agreement. However, the WMB Board
       acknowledges that [its] fairness opinions only address fairness of the
       consideration to be received by WMB stockholders as of September 28,
       2015 and the WMB Board no longer believes that the projections
       underlying those fairness opinions are valid. Accordingly, the WMB
       Board is not relying on those fairness opinions in evaluating its
       recommendation to Williams’ stockholders to adopt the merger
       agreement in light of the developments described in this section. . . .
       The WMB Board believes it has, with the assistance of WMB
       management and the WMB Board’s financial advisors, the necessary
       expertise to evaluate the impact of changed economic conditions on the
       merits of the merger transaction. After carefully reviewing the
       developments described in this section, including those noted above,
       the WMB Board has not changed its recommendation from its vote on
       September 28, 2015 that WMB stockholders adopt the merger
       agreement.20

This statement, in ETE’s view, is sufficient to trigger Section 4.02 and result in

liquidated damages of $1.48 billion because “the Company Board Recommendation



19
   Id. ¶¶ 23–34, 89–90; Defs.’ & Countercl. Pls.’ Br. in Opp’n to Pl. & Countercl. Def.’s Mot. to
Dismiss & to Strike Defs. & Countercl. Pls.’ Second Am. & Suppl. Affirmative Defenses &
Verified Countercl. (“Defs.’ Ans. Br.”) 2–3, 12; Mar. 19, 2018 Oral Arg. Tr. 9:19–10:2.
20
   Pl.’s Br. in Support of its Motion to Dismiss & to Strike Defs. & Countercl. Pls.’ Second Am.
& Supp. Affirmative Defenses & Verified Countercl. Ex. E (Am’t No. 5 to Form S-4 Reg’n
Statement, dated May 4, 2016) 24–25 (emphases added). I consider the SEC filings referred to in
the Complaint to be incorporated by reference. See, e.g., Amalgamated Bank v. Yahoo! Inc., 132
A.3d 752, 797 (Del. Ch. 2016).
                                               8
was weakened by the absence of a fairness opinion. If a disclosure is weakened, it

is modified or qualified.”21 ETE argues that Williams also modified or qualified the

Company Board Recommendation when the Form S-4 amendment stated that certain

material factors previously relied on were no longer reliable, such as projections for

dividends, certain synergies, and an “ongoing presence in Tulsa, Oklahoma.”22

       B. Discussion

       “To prevail on a motion for reargument under Rule 59(f), the moving party

must demonstrate that the Court either overlooked a decision or principle of law that

would have controlling effect or misapprehended the facts or the law such that the

outcome of the decision would be different.”23 ETE “bear[s] a heavy burden on a

Rule 59 motion. Such motions are not a mechanism for litigants to relitigate claims

already considered by the court.”24 The Motion for Reargument addresses an

underlying Motion to Dismiss under Rule 12(b)(6).25 When reviewing a motion to

dismiss,

       (i) all well-pleaded factual allegations are accepted as true; (ii) even
       vague allegations are well-pleaded if they give the opposing party
       notice of the claim; (iii) the Court must draw all reasonable inferences
       in favor of the non-moving party; and (iv) dismissal is inappropriate


21
   Countercl. Compl. ¶¶ 23–24, 90; see also Defs.’ Ans. Br. 2–3; Mar. 19, 2018 Oral Arg. Tr. 9:19–
10:2.
22
   Defs.’ Ans. Br. 12–13; Countercl. Compl. ¶ 93.
23
   In re Zale Corp. S’holders Litig., 2015 WL 6551418, at *1 (Del. Ch. Oct. 29, 2015).
24
   In re ML/EQ Real Estate P'ship Litig., Consol., 2000 WL 364188, at *1 (Del. Ch. Mar. 22,
2000).
25
   Williams Cos., Inc., 2017 WL 5953513, at *2.
                                                9
       unless the plaintiff would not be entitled to recover under any
       reasonably conceivable set of circumstances susceptible of proof.26

“Dismissal of a claim based on contract interpretation is proper if the defendants’

interpretation is the only reasonable construction as a matter of law.”27

       ETE contends that I misinterpreted the Merger Agreement when I found that

Williams’ actions, adumbrated above, failed to state a claim under Section 4.02(d)

for liquidated damages. That is, ETE argues that my interpretation of the contract,

holding that the actions alleged in the Complaint did not constitute the withdrawal,

modification, or qualification of the Company Board Recommendation in favor of

the Merger, was in error.

       Williams’ Board, via resolution, complied with the Company Board

Recommendation requirement. The Board never explicitly withdrew, modified, or

qualified this recommendation, or threatened to do so. Subsequently, Williams’

stockholders voted overwhelmingly in favor of the Merger. ETE’s view, however,

is that the Company Board Recommendation does not serve only to maintain board

resolutions sufficient for closing. ETE argues that this clause, together with Section

4.02(d), instead serves as an anti-disparagement clause. I note that Section 5.01 is a

separate best efforts provision that would also presumably prohibit disparagement


26
   Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (footnotes and internal quotation
marks omitted).
27
   Caspian Alpha Long Credit Fund, L.P. v. GS Mezzanine P’rs 2006, L.P., 93 A.3d 1203, 1205
(Del. 2014) (internal quotation marks omitted).
                                              10
of the kind that ETE alleges.28 Section 5.01 allows the counterparty, upon breach of

the best efforts clause, to recover actual damages; by contrast, Sections 3.01(d)(i)

and 4.02(d) provide liquidated damages where the Board threatens or acts to

withdraw, modify, or qualify the Company Board Recommendation.

         The latter two sections of the Merger Agreement are aimed at maintaining a

resolution without which the Merger may not close. It is not reasonably conceivable,

reading the contract as a whole, that the parties meant that other acts, which might

reasonably be seen to disparage the transaction or which might cool stockholder

ardor for the Merger, should come under this liquidated damages clause relating to

a requirement that the Board resolve those things necessary to the Merger. Section

4.02(d) refers to Section 3.01(d)(i), which requires certain resolutions by Williams’

Board; it then prohibits Board action undoing the resolutions. Williams’ Board

explicitly took no such action; ETE argues that actions Williams did take should be

interpreted, practically, as incompatible with Williams’ undertaking in the Merger

Agreement. But it is ETE’s construction that leads to an impractical result. Under

ETE’s reading, where a board enacted the required recommendation, but the

company then disparaged the counterparty or its chairperson or amended certain

assumptions about the merger through SEC filings, after which the company’s

stockholders nonetheless accepted the board’s favorable recommendation and voted


28
     Merger Agreement § 5.01.
                                         11
to approve the merger, the company is liable for the full amount of liquidated

damages as if the board had withdrawn its recommendation and torpedoed the

merger. In other words, actions by Williams that led to a consummated transaction

leave it liable as though it had withdrawn from the transaction. This is a nonsensical

reading of the language of the Merger Agreement, and is not consistent with the

language the parties themselves chose.29

       ETE points out that the “safe harbor” provision in the Merger Agreement at

Section 4.02(f) allows Williams to make certain disclosures to stockholders—

provided     it   reaffirms     its   recommendation         in    favor    of    the    Merger

contemporaneously—notwithstanding the prohibition against a Company Adverse

Recommendation Change. Therefore, ETE argues, some statements or disclosures

short of an explicit withdrawal or negative modification of the Company Board

Recommendation are so inimical to the consummation of the Merger that they would

nonetheless amount to a breach of Section 4.02(d). Otherwise, the safe harbor

reference would be surplusage. Assuming this is so, ETE has not pled such

disclosures here.




29
  See, e.g., Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1160–61 (Del. 2010) (rejecting “an
absurd interpretation of [a] contract” and stating that “[a]n unreasonable interpretation produces
an absurd result or one that no reasonable person would have accepted when entering the
contract”).
                                               12
       The Merger Agreement required the Board to adopt the Company Board

Recommendation, without which a confirmatory vote by Williams’ stockholders

could not take place. Withdrawal or adverse change to these resolutions, or a threat

to do so, would trigger liquidated damages. By contrast, statements by Williams

adverse to the Merger would presumably violate the best efforts clause, entitling the

counterparty to actual damages, if any. The acts taken by Williams (in some cases

in an effort to consummate the Merger), if actionable, fall in the second category,

not the first.

 II. ETE’S PURSUIT OF FEES AND COSTS INCURRED IN THE TEXAS
ACTION AS DAMAGES FOR BREACH OF THE MERGER AGREEMENT

       During the pendency of the Merger, Williams brought an action in Texas

against Warren, ETE’s principal, regarding ETE’s issuance of equity in ETE to

insiders.30 The Texas Court—per ETE—dismissed the suit as in violation of the

forum selection clause in Section 8.01(b) of the Merger Agreement.31 Accordingly,

ETE seeks the fees and costs it incurred in the Texas action as damages for violation

of Section 8.01(b).32

       Section 5.06(a) of the Merger Agreement states that “all fees and expenses

incurred in connection with this Agreement and the Transactions shall be paid by




30
   Williams Cos., Inc., 2017 WL 5953513, at *8.
31
   Id. at *2.
32
   Id. at *8.
                                             13
the party incurring such fees or expenses.”33 In the Memorandum Opinion, I found

that the parties “waived any right to receive fees and expenses for a breach of the

Agreement” in Section 5.06(a).34 ETE argues that this finding is erroneous because

Section 5.06(a) “says nothing about the recovery of damages for a breach of the

Merger Agreement”35 and posits that the parties would have used different language

to achieve that result, such as: “in connection with . . . disputes or controversies

arising out of or relating to” the Agreement.36 Williams, by contrast, points to case

law stating that, with regard to a fee-shifting provision, the phrase “in connection

with” is “paradigmatically broad” and “unquestionably broad.”37 Williams argues

that “[f]ees allegedly incurred as a result of a purported breach of the Merger

Agreement are obviously a subset of all fees . . . incurred in connection with th[e

Merger] Agreement.”38 These arguments were presented to me and considered in

the Memorandum Opinion.

       In ETE’s view, Section 5.06(a) is, at best, ambiguous, and in dismissing its

claim for fees and costs by relying on the plain language of Section 5.06(a), I have



33
   Merger Agreement § 5.06(a).
34
   Williams Cos., Inc., 2017 WL 5953513, at *8.
35
   Defs. & Countercl. Pls.’ Mot. for Reargument on Pl. & Countercl. Def.’s Mot. to Dismiss or
Strike (“Defs.’ Mot. for Reargument”) 10.
36
   Id.; see Wilcox & Fetzer, Ltd. v. Corbett & Wilcox, 2006 WL 2473665, at *3 (Del. Ch. Aug. 22,
2006) (determining the scope of “in connection with” in the context of an arbitration clause).
37
   Pl.’s Opp’n to Defs.’ Mot. for Reargument 11–12 (quoting Lillis v. AT & T Corp., 904 A.2d 325,
331 (Del. Ch. 2006)).
38
   Id. at 11 (internal citations omitted).
                                               14
made an error of law. ETE’s disagreement with my conclusion, however well-

founded, does not amount to a proper ground for reargument.

                              III. CONCLUSION

      Upon careful review of ETE’s arguments, I find that I did not misapprehend

the facts or the law in dismissing ETE’s claims for liquidated damages or for

damages arising from breach of the forum selection clause. Therefore, the Motion

for Reargument is DENIED. To the extent the foregoing requires an Order to take

effect, IT IS SO ORDERED.

                                            Sincerely,

                                            /s/ Sam Glasscock III

                                            Sam Glasscock III




                                       15